Citation Nr: 0817350	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  95-28 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for hallux 
rigidus, degenerative arthritis of the right toe (toe 
disability), currently rated 10 percent disabling.

2.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the cervical spine (cervical 
spine disability), rated 10 percent disabling from March 19, 
1996, and rated 20 percent disabling from November 25, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to June 
1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted for toe and 
cervical spine disabilities.  

The appeal was remanded by the Board for additional 
development in June 2004 and June 2006.


FINDINGS OF FACT

1.  The veteran's right toe disability is manifested by pain, 
stiffness, and limitation of motion, but not swelling, heat, 
redness, fatigability, weakness, lack of endurance, or a 
painful scar.

2.  Prior to August 25, 2005, the veteran's cervical spine 
disability was manifested by overall moderate limitation of 
motion with pain.

3.  Since August 25, 2005, the veteran's cervical spine 
disability has been manifested by severely limited range of 
motion with pain, stenosis, nerve impingement, and spasms.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hallux rigidus, degenerative arthritis of the 
right toe, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.321, 4.71a, 
Diagnostic Codes 5003, 5281 (2007).

2.  The criteria for a disability rating of 20 percent for 
degenerative joint disease of the cervical spine prior to 
August 25, 2005, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002), 3.102, 3.159, 3.321, 4.71a, Diagnostic 
Codes 5290, 5293 (2001, 2002), Diagnostic Codes 5242, 5243 
(2003).

3.  The criteria for a disability rating of 40 for 
degenerative joint disease of the cervical spine after August 
25, 2005, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002), 3.102, 3.321, 4.71a, Diagnostic Code 5290, 5293 
(2001, 2002), Diagnostic Codes 5242, 5243 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims arise from his disagreement with the 
initial evaluations following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In addition, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
was afforded VA medical examinations in November 2006, March 
1996, and April 1994.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002), Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Appeal for Higher Evaluations

The veteran argues that higher disability ratings are 
warranted.  The law provides that disability ratings are 
intended to compensate reductions in earning capacity as a 
result of the specific disorder.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As this case involves the 
initial evaluations assigned for the service-connected 
cervical spine disorder, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered the requirements of Fenderson.  

A.  Toe Disability

Throughout the rating period on appeal, the veteran was 
assigned a 10 percent evaluation for his toe disability 
pursuant to Diagnostic Code (DC) 5003.  Under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003 (2007), degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DCs, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5003. 

The veteran attended a VA examination in April 1994.  A 
history of surgery in 1984 or 1985 at a VA hospital in Tampa 
was noted.  A bony ridge on the toe was noted.  It was tender 
to palpitation but not erythematous and was elevated about 1/2 
centimeter.  A radiologic report showed osteoarthritic 
changes in the right great toe.  In February 1995, a specimen 
of the veteran's right foot bone was analyzed.  It showed 
overlying focally degenerated articular cartilage and 
hyperplastic synovium.  The veteran attended another VA 
examination in March 1996.  The examiner noted a 6 centimeter 
scar on the dorsal aspect of the right great toe with an 
inability to dorsiflex the toe beyond the neutral position.

An August 2004 radiologic report showed degenerative changes 
in the toe.  In November 2004, the veteran's right toe was 
painful with range of motion and palpitation and radiologic 
examination showed severe joint space narrowing.  He 
requested surgical intervention.  The diagnosis was 
osteoarthritis with hallux rigidus, right foot.  That same 
month, the veteran's provider suggested implant arthroplasty 
with a total titanium implant.  A January 2006 radiologic 
report found stable significant degenerative changes at the 
first metatarsal phalangeal joint.  The veteran complained 
that month of limited mobility in the toe.

At his November 2006 VA examination, the veteran complained 
that his toe disability has become progressively worse.  His 
current symptoms were partially relieved by medication, rest, 
elevation, and heat.  He has pain and stiffness when active 
or at rest, but no swelling, heat, redness, fatigability, 
weakness, or lack of endurance.  He experienced weekly flare-
ups during which time he cannot walk on his forefoot.  The 
examiner found no functional limitations on standing or 
walking.  Radiologic reports showed a right foot with severe 
arthritis in the great toe.  He was diagnosed with hallux 
rigidus and degenerative joint disease.  The examiner found 
that the disability had significant effects on the veteran's 
occupation, moderate effects on chores and shopping, and some 
effect on the veteran's ability to complete daily activities.
 
The veteran is not entitled to a higher rating under the 
applicable diagnostic code for hallux rigidus, DC 5281.  
Severe, unilateral hallux rigidus is rated as hallus valgus 
under DC 5280.  A 10 percent rating is the maximum assignable 
rating.  Thus, a more favorable result than the currently 
assigned 10 percent rating is not available.

The Board has also considered whether the veteran is entitled 
to a higher rating under any other diagnostic code.  There is 
no evidence of flatfoot, weak foot, claw foot, Morton's 
disease, hammer toe, or malunion or nonunion of the bones, or 
of any comparable symptoms due to the veteran's toe 
disability.  While the veteran could be rated under DC 5284, 
which rates other foot injuries as "slight," "moderate," 
and "severe," there is no indication that his toe 
disability is severe or moderately severe.  The Board finds 
the veteran's toe disability is "moderate" in nature.  
While it certainly caused pain and limitation of motion, 
there is no additional functional impairment caused by 
swelling, heat, redness, fatigability, weakness, or lack of 
endurance.  Even during a flare-up, the veteran is able to 
ambulate, though he does so with difficulty as he cannot use 
his forefoot.  Thus, a more favorable rating is not available 
under DC 5284.

The Board has also considered whether there is other 
disability due to the service-connected toe disability for 
which an additional evaluation could be assigned under 
another rating code.  If a single injury results in multiple 
disabilities that are wholly separate and distinct, without 
any shared manifestations, separate ratings for each such 
disability is not pyramiding.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, in this case, no manifestations of the 
service-connected disability other than pain, stiffness, and 
limitation of motion, which are encompassed in the assigned 
evaluation under DC 5003, have been identified.  In 
particular, there is no medical evidence that the veteran's 
scar is painful, nor does the veteran so contend.  The 
medical evidence makes it clear that the veteran's scar is 
well-healed and that the pain is in the joint or on palpation 
of muscles, not at the scar site.  Thus, an additional 
evaluation for the scar is not warranted.

The preponderance of the evidence is against the veteran's 
claim for a higher initial rating.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim for a rating in 
excess of 10 percent cannot be granted.

B.  Cervical Spine Disability

1.  Rating Before August 25, 2005.

Several versions of the spine regulations were in effect 
during this period.  Under the "old" regulations, a higher 
20 percent rating is warranted if there was moderate 
limitation of motion of the cervical spine; if there was 
moderate intervertebral disc syndrome with recurring attacks; 
or if there is lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Codes 5292, 
5293, 5295.  A 40 percent rating required evidence of 
intervertebral disc disease that was severely disabling with 
recurring attacks and intermittent relief.  The Board must 
also consider additional functional impairment due to factors 
such as pain, weakness, incoordination and fatigability.  38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995)

The medical evidence during this period consists of a VA 
examination in March 1996, during which the veteran was 
diagnosed with neck pain with mild degenerative joint 
disease, as shown on radiologic examination; a September 
1996 Physical Capabilities Evaluation containing a diagnosis 
of degenerative arthritis of the neck; complaints of pain and 
stiffness in 2003 and 2004; and an August 2004 notation of 
stiffness with motion and pain with rotation to the left and 
extension, but not with flexion.  At the VA examination in 
March 1996, forward flexion and backward extension were both 
to 45 degrees, lateral flexion was to 30 degrees on the left 
and 24 degrees on the right, and rotation was 35 degrees to 
the left and 40 degrees to the right.

The Board finds that the medical evidence prior to August 
2005 shows a cervical spine disability that was "moderate" 
in nature.  The limitation of motion the veteran experienced 
during this period is best approximated by a 20 percent 
evaluation for "moderate" disability, as rotation and 
lateral flexion were limited at the March 1996 VA 
examination.  However, a higher rating is not warranted as 
flexion and extension were normal and there was no evidence 
of functional impairment during this time period.  There was 
also no indication of intervertebral disc syndrome.   

Amendments to the criteria governing the evaluation of spine 
became effective while the veteran's appeal was pending.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  The 
Board will not consider these regulatory amendments prior to 
their effective dates in September 2002 and September 2003.  
38 U.S.C.A. § 5110(g) (West 2002).  The amended, or "new", 
regulations provide that a 30 percent rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating for intervertebral disc syndrome requires 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 
12 months.  In addition, associated objective neurologic 
abnormalities can be evaluated separately.  

However, a rating higher than 20 percent is not warranted 
under the amended regulations.  At the VA examination in 
March 1996, forward flexion and backward extension were both 
to 45 degrees, lateral flexion was to 30 degrees on the left 
and 24 degrees on the right, and rotation was 35 degrees to 
the left and 40 degrees to the right.  This range of motion 
does not even meet the criteria for a 20 percent rating under 
the new criteria.  In addition, the evidence fails to 
establish ankylosis, or demonstrate disability comparable to 
ankylosis.  There is no evidence, and the veteran does not 
contend, that he required bed rest and treatment by a 
physician at any time prior to August 25, 2005.  These 
findings rule out the possibility of a higher rating or the 
assignment of separate evaluations for neurologic 
abnormalities.

The evidence supports an evaluation of 20 percent, but no 
higher, for the cervical spine disability prior to August 25, 
2005, even when considering additional limitation of 
function.  The preponderance of the evidence is against a 
higher initial rating.  

2. Rating After August 25, 2005

Under the former provisions of DC 5293, a 40 percent rating 
requires evidence of intervertebral disc disease that was 
severely disabling with recurring attacks and intermittent 
relief.  A 60 percent necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  

The medical evidence during this period supports a 40 percent 
rating.  In particular, an August 25, 2005, MRI showed 
moderate and severe stenosis and impingement on the nerve 
roots.  In January 2006, the veteran's range of motion was as 
follows:  Forward flexion was to 40 degrees with pain and 
backward extension was to 30 degrees with pain.  Lateral 
flexion was to 20 degrees on the left with pain and 
20 degrees on the right with pain.  Right and left lateral 
rotation was to 80 degrees with pain.  The veteran was 
diagnosed with cervical spondyloradiculopathy and cervical 
disc degeneration.  He was advised to consider surgical 
intervention.  At a VA examination in November 2006, the 
veteran complained of fatigue, decreased motion, stiffness, 
weakness, spasms, and pain that was constant and moderate.  
The veteran reported no flare-ups but that he did have to 
take two days off of work due to his back in the last twelve 
months.  Objective examination revealed spasms, pain with 
motion, and tenderness.  Forward flexion was to 20 degrees 
with pain and backward extension was to 10 degrees with pain.  
Lateral flexion was to 5 degrees on the left with pain and 10 
degrees on the right with pain.  Right and left lateral 
rotation was to 20 degrees with pain.  The examiner found the 
cervical spine disability had significant effects on the 
veteran's ability to work, and moderate effects on chores and 
sports.

The Board finds that this is evidence of intervertebral disc 
disease which is severely disabling.  The August 2005 MRI 
showed impingement on the nerve roots. The November 2006 VA 
examination confirms that the veteran experienced little 
relief.  Range of motion was severely limited.  He reported 
difficulty completing daily activities such as shopping and 
chores.  The pain had become progressively worse and was 
constant, and the veteran reported functional limitations.  
By January 2006, a private provider recommended that the 
veteran consider surgical intervention.  The Board finds that 
the veteran's cervical spine disability was 40 percent 
disabling from August 25, 2005, forward.  The veteran's 
cervical spine disability does not merit a rating higher than 
40 percent.  There is no evidence of sciatic neuropathy and 
November 2006 neurological findings were normal.

A higher rating is not warranted under the amended 
regulations.  The veteran's most limited range of motion was 
at the November 2006 VA examination and does not merit a 
rating greater than 40 percent under the new criteria.  In 
addition, the evidence fails to establish ankylosis, or 
demonstrate disability comparable to ankylosis.  The veteran 
experienced only one incapacitating episode in the 12 months 
prior to the November 2005 VA examination.  All neurological 
tests performed on that arm and shoulder in November 2006 
were normal.  These findings rule out the possibility of a 
higher rating or the assignment of separate evaluations for 
neurologic abnormalities.

The evidence supports an evaluation of 40 percent, but no 
higher, for the cervical spine disability from August 25, 
2005, even when considering additional limitation of 
function.  The preponderance of the evidence is against a 
higher initial rating.  As the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result. 

C.  Extraschedular consideration

Finally, the Board finds that there is no showing that the 
veteran's disabilities reflect so exceptional or so unusual a 
disability picture as to warrant higher ratings on an extra-
schedular basis.  The conditions are not productive of marked 
interference with employment, required frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.  Thus, 
the Board is not required to remand the claims for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for hallux rigidus, degenerative arthritis of the right toe 
is denied.

An increased evaluation of 20 percent, effective March 19, 
1996, and an increased evaluation of 40 percent for 
degenerative joint disease of the cervical spine from August 
25, 2005, is granted subject to law and regulations governing 
the effective date of an award of monetary compensation; the 
appeal is granted to this extent only.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


